[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                         FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                          ________________________ ELEVENTH CIRCUIT
                                                             AUGUST 12, 2010
                                 No. 09-16339                  JOHN LEY
                             Non-Argument Calendar               CLERK
                           ________________________

                        D. C. Docket No. 07-00105-CR-1-CG

UNITED STATES OF AMERICA,


                                                              Plaintiff-Appellee,

                                     versus

ANTHONY SMITH,
a.k.a. Antonio Smith,
a.k.a. Tony Smith,

                                                            Defendant-Appellant.


                           ________________________

                  Appeal from the United States District Court
                     for the Southern District of Alabama
                        _________________________

                                (August 12, 2010)

Before DUBINA, Chief Judge, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:
      Robert Ratliff, appointed counsel for Anthony Smith in this appeal, has

moved to withdraw from further representation of the appellant and has filed a

brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d

493 (1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and the revocation of Smith’s supervised

release and resulting sentence are AFFIRMED.




                                         2